Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim (1-8) objected to because of the following informalities: 
The term grounded FRL should be replaced by grounded Filter, Regulator, and Lubricator at first instance before being replaced by initials.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 and 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, the expression: … contact point being sufficient stiff to form a scratch point and sufficient to scratch an insulating protective coating.

The term sufficient is subjected to the coating material as how deep the contact point can scratch.
The coating material is not defined, and as such, claims 2 and 6 are indefinite claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims (1-7) are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler (US 3559764 A), and further in view of Robinson (US 3627900 A)

Regarding Claim 1: 
Wheeler teaches:
A grounded FRL (composite Filter 20; Col.2, ln.56-58, Regulator 34; Col.2, ln.63-64, and Lubricator 50; Col.2, ln.68-69) for treating a pressurized air (to remove entrained impurities from the air and… separate water from the air…; abstract) supply comprising: a housing (die cast head or base 24; Col.2, ln.60) being made 
the collector bowl (filter bowl 26; Col.3, ln.33-34) being made from a metal base material (die cast head or base 52; Col.2, ln.69) having an open end which is threaded into the base (base 24 has threaded removably there into a bowl 26; Col.2, ln.70-71) with a connecting mechanism (adapters 70; Col.3, ln.11) and a closed distal end (the sump 122);

Wheeler does not teach:
The electrical grounding of the collector bowl 14 to the housing 12 through a scratch 56 made by a scratch point in clip 50.

However, Robinson teaches:
Ground clamp 20 includes a body part 22. A barb 24 extends integrally from body part 22 and includes two tines 26 that have sharp and hard edges for penetrating into cover 12 and through any paint and phosphatizing or other protective surface treatment on such sheet metal containers; Col.1, ln.44-48.

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  Wheeler by incorporating  an electrically conductive contact by mean of ground clamp with scratch points between the housing base 24 and the collector bowl 26, as taught by Robinson, in order to electrically ground the collector bowl 26 to housing base 24..

Regarding Claim 2:
Wheeler  as modified by Robinson, teaches the limitations of claim 1 above. 
Wheeler does not teach:
… contact point being sufficient stiff to form a scratch point and sufficient to scratch an insulating protective coating.

However, Robinson teaches:
Ground clamp 20 includes a body part 22. A barb 24 extends integrally from body part 22 and includes two tines 26 that have sharp and hard edges for penetrating into cover 12 and through any paint and phosphatizing or other protective surface treatment on such sheet metal containers; Col.1, ln.44-48.

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wheeler by incorporating an electrically conductive contact by mean of ground clamp with scratch points between and among the housing base 24 and the collector bowl 26, as taught by 

Regarding Claim 3:
Wheeler as modified by Robinson, teaches the limitations of claim 2 above 
Wheeler does not teach:
…grounding clip member having its radially inner end curved upwardly to provide resiliency and to be above a lower distal end of the flange.

However, Robinson teaches:
A grounded FRL as defined in claim 2 further comprising; said at least one grounding clip member (Ground clamp 20) having its radially inner end curved ( ...ground clamp is curled inward; Col.2, ln.14-15) upwardly ( …terminal part 28 projecting upward…; Col.1, ln.62) to provide resiliency (Ground clamp 20 is formed of hard resilient sheet-metal; Col.1, ln.49-50, …the tines bear against the bead with sustained resilient pressure; Col.1, ln.55-56) and to be above a lower distal end of the flange ( …tongues 30 are lanced or struck up out of the body portion 22 at …the lower edge of bead 16; Col.2, ln.1-3) 

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wheeler by incorporating the bendable resilient metal made ground clamp with tines capable of sustaining resilient pressure when bearing against a coated surface as taught by Robinson, and in so doing, scratch the surface, in order to electrically ground the collector bowl 26 to housing base 24.
   
Regarding Claim 4:
Wheeler as modified by Robinson, teaches the limitations of claim 3 above.
Wheeler does not teach:
…grounding clip member having an aperture for receiving a self-tapping screw that self-taps into said flange and makes electrical connection with the flange of the housing.

However, Robinson teaches:
…grounding clip member having an aperture for receiving a self-tapping screw that self-taps into said flange ( …gripping force of the reverse-bent tine 24; Col.2, ln.22-24) and makes electrical connection (…to make good electrical contact…; Col.2, ln.29-32) with the flange of the housing (locking engagement with the edges of bead 16; Col.2, ln.22-24, …contact to the metal of the container; Col.2, ln.29-32).

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wheeler by incorporating 


Regarding Claim 5:
Wheeler  as modified by Robinson, teaches the limitations of claim 4 above 
Wheeler does not teach:
…grounding clip member  having a generally J-shape with the scratch point being at the distal end of the J-shape and facing radially inward to the collector bowl.

However, Robinson teaches:
…grounding clip member (ground clamp 20, Fig.1, Fig.3) having a generally J-shape (tongues 30; Col.2, ln.1, lower edge portion 32; Col.2, ln.14) with the scratch point being at the distal end of the J-shape and facing radially inward to the collector bowl.

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wheeler by incorporating 
the ground clamp with the scratch point being at the distal end of the J-shape and facing radially inward against the housing as taught by Robinson, in order to ensure electrical grounding of the collector (bowl 26; Col.3, ln.26-27) to housing (base 24; Col.3, ln.26-27).

Regarding Claim 6:
Wheeler  as modified by Robinson, teaches the limitations of claim 5 above 
Wheeler does not teach:
…at least one grounding clip includes a first grounding clip and an opposing grounding clip member attached to the flange circumferentially spaced from and opposed to said first grounding clip member and having a respective scratch point sufficient to scratch the insulating protective coating that is adhered to the exterior surface of the collector bowl and being in an electrically grounding  contact with the metal base materials of the collector bowl  and the housing.

However, Robinson teaches:
…at least one grounding clip includes a first grounding clip and an opposing grounding clip member attached to the flange circumferentially spaced from and opposed to said first grounding clip member (Ground clamp 20) and having a respective scratch point sufficient to scratch the insulating protective coating (A barb 24 … includes two tines 26 that have sharp and hard edges for penetrating into cover 12 and through any paint… or other protective surface treatment on such sheet metal containers; Col.1, ln.44-48) that is adhered to the exterior surface of the collector bowl (Body 10; Fig.1) and being in an electrically grounding contact (…to make good electrical contact…; Col.2, ln.29-32) with the 

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wheeler by incorporating 
the ground clamp with the scratch point having sharp and hard edges for penetrating into protective surface treatment on sheet metal containers as taught by Robinson, in order to ensure electrical grounding of the collector bowl 26 to housing base 24, a first ground clamp and an opposing ground clamp member attached to the housing spaced from and opposed to said first ground clamp.
	
Regarding Claim 7:
Wheeler as modified by Robinson, teaches the limitations of claim 1 above.
Wheeler does not teach:
….at least one grounding clip member being in a resilient state of compression when installed to assure positive connection between the housing and the collector bowl.

However, Robinson teaches:
…. at least one grounding clip member (ground clamp 20) being in a resilient state of compression when installed to assure positive connection between the housing and the collector bowl (…gripping force of the reverse-bent tine 24; Col.2, ln.22-24, Ground clamp 20 is formed of hard resilient sheet-metal; Col.1, ln.49-50, …the tines bear against the bead with sustained resilient pressure; Col.1, ln.55-56 ).

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wheeler by incorporating 
the ground clamp 20, formed of hard resilient sheet-metal, which when installed, generate a gripping force of the reverse-bent tine 24 in order to assure positive connection between the housing and the collector bowl. 

Claims (8) is rejected under 35 U.S.C. 103 as being unpatentable over Wheeler (US3559764A) as modified by Robinson (US 3627900 A) and further in view of Sakai (US009151449B2)

Regarding Claim 8:
Wheeler  as modified by Robinson, teaches the limitations of claim 2 above. 
Wheeler teaches: 
A grounded FRL as defined in claim 2 further comprising; said connector mechanism of said collector bowl and said housing (The bowl 26 which is threaded into the cylindrical portion of the base 24; Col.3, ln.26-27) having complementary protrusions that form a bayonet fitting to mount the collector 
Further, Robinson teaches:
….and having its scratch point scratching the insulating protective coating that is adhered to an exterior surface of the collector bowl (A barb 24 … includes two tines 26 that have sharp and hard edges for penetrating into cover 12 and through any paint… or other protective surface treatment on such sheet metal containers; Col.1, ln.44-48) between two protrusions of the collector bowl.

Neither Wheeler nor Robinson does teach:
…housing  having complementary protrusions that form a bayonet fitting to mount the collector bowl to the housing…
…flange circumferentially aligned with one of the protrusions of said housing…

However, Sakai teaches:  
A grounded FRL as defined in claim 2 further comprising; said connector mechanism of said collector bowl and said housing having complementary protrusions (inclined protrusion 36; Col.6, ln.8, 10) that form a bayonet fitting (the port block 13 is formed by the inclined protrusions 36 each having the
inclined surface 37 and the tongue pieces 38. ; Col.6, ln.8, 10) to mount the collector bowl (collecting vessel 24; Col.6, ln.8, 10) to the housing (port block 13; Col.6, ln.8, 10);… 
… flange circumferentially aligned with one of the protrusions (inclined protrusion 36 Col.6, ln.8, 10) of said housing (port block 13 Col.6, ln.8, 10)…

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify  Wheeler as modified by Robinson by incorporating complementary inclined protrusions as taught by Sakai, in order to make a secure fitting that insures the parts are properly aligned after assembly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLORENT KOFFI KONAN whose telephone number is (571)272-8975. The examiner can normally be reached Monday-Friday 8:30 am to 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/F.K.K./Examiner, Art Unit 3655

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655